Title: To John Adams from Joshua Winslow, 27 October 1798
From: Winslow, Joshua
To: Adams, John



Sir,
Fayetteville No. Carolina 27th. Octo. 1798

I take the liberty to inform you that Colo. Robert Rowan the Commissioner of Loans for the district of North Carolina, died on the 26th. Inst. It is, Sir, in consequence of this event that I presume to address you and humbly solicit that appointment in his place.
I do not ascribe to myself any uncommon merit on which I might found a claim to such a favor:—A consciousness of being fully competent to the duties of the Office, and supporting a character such as I flatter myself you will conceive not unworthy the appointment, these, added to a genuine love for my native country, and the highest veneration for its Government form the basis on which I presume to hope for a preference.
My name and family, I beleive sir, are not strange to you, my father having spent a great part of his life at Braintree, where I was born. Mr. Steele the Comptroller, and Mr. Grove our Representative in Congress from this district, have been acquainted with me from my earliest residence in this State; those Gentlemen will do me the honor to point out to you, if necessary, my character and situation.
If, Sir, I have been irregular in the etiquette of addressing this letter direct to you, with too much familiarity, I have only to entreat your pardon, and hope it will not indicate a want of respect for a Character whichwho is revered by few more than, / Sir, yr. most obt. servant

Joshua Winslow